To: Abel Acosta                             From: Ricardo Cavazos-#1358886
Clerk of the T.C.C.A.


      Dear sir, I had sent to this Honorable Court a request for status and
standing as well as a dod:et sheet showing every item that hes been received
by this Court in conection with the Hrits of Habeas Corpus 11.07 that I have
now got filed and pending in the cases number~d as WR-75,914-05, WR-75,914-
06, ~·JR-75,914-07, \'JR-75,914-08.
      I am making this request at the behest of my writwriter, Mr. Damon Earl
Lewis, vlho handled .my first Writs of Habeas Corpus 11.07 seeking an out-of-
time appeal, which was granted on ~-1arch 28, 2012, I regreat to inforin this
Court that my previous :::-equest ~-;as mistakenly __ i:msHered improperly, I was
given information on the ·writs_that I had filed ·concerning the out-of-time
appeal when I v1as making my request on the new :vrrits of habeas corpus 11.07
with the cause numbers shown above.           ·
      The writs that I am requesting information on has had an order for findings
of fact and · conclusions of law and if necessary a hearing be held, placed
on them by this Court, however, there seemed to be some k::j.nd of_confusi6n
as to which judge vas to handle thts case, the prosecutors office filed a
preposed findings of fact and conclusion of law.and I have filed a rebuttal
to their filings~ ·I have since received from this Court a notice, via white
Card 1 ShOWing tho.t On JUlY 101 2014 the SUpplemental Clerk IS reCOrd 1 in re-
SpOnSe to the order issued by this Court I has been received and presented .
to the Court.
      I   would first raise a complaint to this Court that I was not provided
a copy of the order to forward the clerk Is record, nor \vas I informed of
'.-lha.t v1as included in this supplemental clerk's record,. >vhich is very improper •
      .Since I have been deprived of this information, my wri tvrri ter, Mr. Lewis,
is · concerned the.t the Court has received the entire record, which should
have includeo the rebuttal to the states preposed finding of fact and con-
clusion of law as Hell as the two motions reguE:st~ng a subpoena for the entire
District Attorney Records and a subpoena for th~,.notes of the assistant District
Attorney that handled this case.
      I    hu:r.1bly request that I be provided with the st~tus a:ffd standing of these
writs of habeas cq_rpus 11.07 and a docJ<:et sheet showing every docur.1ent t:hat
 has been received by this Court concerning these writs.
                                                                    THANK YOU.
Date: June {tl_, 2015                             SINCERELY
                                                  RICARDO CAVAZOS *1358886




                                                          .. ~..:.'




                                                          · RECEIVED IN
                                                     COURT OF CR!MINA.L APPEALS

                                                              JUN 11 2015